U NI T E D S T A T E S DI S T RI C T C O U R T                                                                                                           0 6/ 0 8/ 2 0 2 1
                                                                                                                                                         06/08/2021
S O U T H E R N DI S T RI C T O F N E W Y O R K
-----------------------------------------------------------------------                         x

D A VI D C A R A B A L L O ,
                                                                                                      O R DE R T O P R OD U CE
                                                                       Pl ai ntiff,                   I N M ATE F O R TELEP H O NE
                                                                                                      SETTLE ME NT C O NFE RE N CE
                                          -a g ai nst -
                                                                                                      1 8 Ci v. 1 0 3 3 5 ( E R)
CI T Y O F N E W Y O R K E T A L ,

                                                                  D ef e n d a nt s.

-----------------------------------------------------------------------                         x
S a r a h N et b u r n , U nit e d St at es M a gist r at e J u d g e:

            W H E R E A S , t h e C o urt h as s c h e d ul e d a s ettl e m e nt c o nf er e n c e t o o c c ur o n J u n e 1 1, 2 0 2 1, at 1 0: 0 0

a. m. t o b e h el d t el e p h o ni c all y; a n d

            U P O N T H E A P P LI C A TI O N of Mr. C ar a b all o’s att or n e y, Gr e g or y P a ul M o ut o n, Jr., Es q., w hi c h

s e e ks l e a v e of t h e C o urt t o f or Mr. C ar a b all o t o a p p e ar at s ai d s ettl e m e nt c o nf er e n c e:

            I T I S H E R E B Y O R D E R E D : ( 1) t h at t h e S u p eri nt e n d e nt or ot h er offi ci al i n c h ar g e of t h e N e w

Y or k St at e D e p art m e nt of C orr e cti o ns a n d C o m m u nit y S u p er visi o n M o h a w k C orr e cti o n al F a cilit y , l o c at e d

i n R o m e , N e w Y or k, pr o d u c e i n m at e D a vi d C ar a b all o , D e p art m e nt I d e ntifi c ati o n     N o. 1 8 A 0 6 5 5, wit hi n t h e

N e w Y or k St at e D e p art m e nt of C orr e cti o ns a n d C o m m u nit y S u p er visi o n M o h a w k C orr e cti o n al F a cilit y b e

pr o d u c e d o n J u n e 1 1, 2 0 2 1 , at 1 0: 0 0 a. m. t o p arti ci p at e i n t h e s ettl e m e nt c o nf er e n c e b y t el e p h o n e; a n d ( 2)

t h at pl ai ntiff a p p e ar i n s u c h pl a c e as desi g n at e d b y t h e S u p eri nt e n d e nt or ot h er offi ci al i n c h ar g e of t h e N e w

Y or k St at e D e p art m e nt of C orr e cti o ns a n d C o m m u nit y S u p er visi o n M o h a w k C orr e cti o n al F a cilit y s o t h at

this s ettl e m e nt c o nf er e n c e m a y b e d o n e b y t el e p h o n e .

D at e d: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 S O OORDERED.
 SO      R D E R E D.
            N e w Y or k, N e w Y or k
                                                                                       S O OR DERE D

                                                                                        ______________________________
D at e d: June
Dated:    J u n e 8,
                  8, 2021
                     2021                                                                H o n or a bl e S ar a h N et b ur n
          N e w YYork,
          New       or k, New
                          N e w YYork
                                  or k                                                 U nit e d St at es M a gistr at e J u d g e
